Per Curiam.

Petitioner contends that his allegations were sufficient under R. C. 2725.04 to withstand the motion to dismiss.,- As support for that contention, petitioner cites Featheringham v. Eckle (1957), 81 Ohio Law Abs. 450.
Petitioner’s reliance on Featheringham is misplaced. In Freeman v. Maxwell (1965), 4 Ohio St. 2d 4, this court reaffirmed'> the necessity' of successfully challenging the jurisdiction Of the sentencing court as a predicate to Alié issuance of a writ of habeas corpus.
The requirement that petitioners must attack the jurisdiction of the sentencing court is all the more appatfent wheréj as noted in Ross v. Court (1972), 30 Ohio St. 2d 323, *282“the sentencing court- had jurisdiction to render the judgment of conviction.” In Boss, as here, petitioner made no claim of lack of jurisdiction of the sentencing court and this court sustained the-motion to dismiss therein.
For reason of the foregoing, the judgment of the Court of Appeals, dismissing the petition, is affirmed.

Judgment affirmed.

O’Neill,, C. J., Herbert, Celebrezze, W. Brown, P. Brown, Sweeney and Locher, JJ., concur.